DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki (U.S. Publication No. 2016/0319726, hereinafter Otsuki) in view of Inoue et al. (U.S. Patent No. 6,412,333, hereinafter Inoue).
	With respect to Claim 1, Otsuki discloses an exhaust gas analysis apparatus [see fig 1 unless otherwise noted] comprising:
   a diluent gas supply path [L2] through which diluent gas flows;
   a dilution tunnel [10] configured to receive the diluent gas from the diluent gas supply path and receive sampling exhaust gas partially or wholly split from original exhaust gas that flows through a main flowpath [L1] and to output diluted exhaust gas by mixing the diluent gas and the sampling exhaust gas; [see para 27 for split from original exhaust gas]
   a collection part [L3] configured to receive a total amount of the diluted exhast gas from the dilution tunnel and to collect a measurement target component [particulate matter, para 24] in the diluted exhaust gas;
   and a split flow ratio control mechanism [20] configured to, during a test of a vehicle or a part of the vehicle, change and control a split flow ratio upstream [amount of dilution air introduced via V is both upstream the dilution tunnel 10 and changes the split flow ratio by affecting the flow rate of the sampling gas] of the dilution tunnel in accordance with a vehicle driving mode set in compliance with a predetermined regulation [See para 47-48, regulation CFR 1066] wherein the split flow ratio is a ratio of a split flow rate of the sampling exhaust gas to a total flow rate of the original exhaust gas.  
	Otsuki does not disclose a main flowmeter that measures the total flow rate of the original exhaust gas flowing through the main flow path or that the split flow control mechamism uses the total flow rate of the original exhaust gas to change a split flow ratio.
	Inoue, see fig 1, discloses using a main exhaust flowmeter 3 and feeds the value to arithmetic controller 21 to more accurately control the apparatus and obtain more accurate exhaust analysis results.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Otsuki to have a main flowmeter that measures the total flow rate of the original exhaust gas flowing through the main flow path and for the split flow control mechanism to use the total flow rate of the original exhaust gas to change a split flow ratio for the benefit of more accurate analysis, better regulation compliance and better control over the dilution of the exhaust gas.
	Further citations will refer to Otsuki unless otherwise noted.
	With respect to Claim 3, the combination of Otsuki and Inoue disclose the exhaust gas analysis apparatus according to claim 1, wherein in multiple phase intervals constituting a driving mode, the diluted exhaust gas flows to the collection part [L3] in common.  See para 48, 3 phases of driving modes.  
	With respect to Claim 4, the combination of Otsuki and Inoue disclose the exhaust gas analysis apparatus according to claim 1, wherein the driving mode has multiple phase intervals, weighting factors [.43/1/.57 para 48] are set for the respective phase intervals, and the split flow ratio control mechanism [20] is configured to change the split flow ratio in dependence on the weighting factors set for the respective phase intervals.  See para 49.
	With respect to Claim 5, the combination of Otsuki and Inoue disclose the exhaust gas analysis apparatus according to claim 1, wherein the driving mode includes: a cold start region having one or more phase intervals and in which the vehicle is cold started and a hot start region having one or more phase intervals and in which the vehicle is hot started, weighting factors are respectively set for the cold start region and the hot start region, and the split flow ratio control mechanism is configured to change the split flow ratio in dependence of the weighting factors set for the cold start region and the hot start region.  Para 4 names the weighted regions as hot and cold start regions. 
	With respect to Claim 6, the combination of Otsuki and Inoue disclose the exhaust gas analysis apparatus according to claim 5, wherein the cold start region has a first phase interval and a second phase interval, the hot start region has a third phase interval, a ratio among weighting factors respectively for the first phase interval, the second phase interval, and the third phase interval is set to a:1:(1 - a), and the split flow ratio control mechanism is configured to change the split flow ratio among the respective phase intervals so that a ratio among split flow ratios in the first phase interval, the second phase interval, and the third phase interval becomes 1/a:1:1/(1 - a).  Para 4 calls intervals as cold and hot, para 48 shows weighting factors, para 51 shows the ratio of split flow ratios as 43:100:57
	With respect to Claim 7, the combination of Otsuki and Inoue disclose the exhaust gas analysis apparatus according to claim 1, further comprising: the main flow path [para 27, unillustrated exhaust pipe] through which the original exhaust gas flows; a sampling flow path [L1] through which the sampling exhaust gas splitting from the original exhaust gas flows; a diluted exhaust gas flow path [from L3 to dilution exhaust gas exit] that is a flow path after merger of the sampling flow path and the diluent gas supply path.
	With respect to Claim 8, the combination of Otsuki and Inoue discloses the exhaust gas analysis apparatus according to claim 7, wherein the split flow ratio control mechanism comprises: a first flowmeter [FV1] that measures a flow rate of the diluent gas flowing through the diluent gas supply path; a flow rate control valve [V; para 36 shows valve V controlled by 21] that is provided in the diluent gas supply path; a second flowmeter [FV2] that measures a flow rate of diluted exhaust gas flowing through the diluted exhaust gas flow path; a split flow ratio setting part [20] that sets a target split flow ratio in accordance with a driving mode [para 47]; a target flow rate calculation part [21’s CPU; para 36] that, on a basis of the target split flow ratio set by the split flow ratio setting part, the total flow rate being measured by the main flowmeter, and a measured flow rate of the diluted exhaust gas, the measured flow rate being measured by the second flowmeter, calculates a target flow rate of the diluent gas flowing through the diluent gas supply path, and a first controller [21] that controls the flow rate control valve so that a deviation between a measured flow rate of the diluent gas, the measured flow rate being measured by the first flowmeter, and the target flow rate calculated by the target flow rate calculation part decreases.  See para 37 for feedback control.
	With respect to Claim 9, the combination of Otsuki and Inoue disclose the exhaust gas analysis apparatus according to claim 8, wherein the split flow ratio control mechanism further comprises: a pump [P] provided in the diluted exhaust gas flow path [L3 to diluted exhaust gas exit]; and a controller [21, para 37] that controls the pump so that the flow rate of the diluted exhaust gas flowing through the diluted exhaust gas flow path becomes constant at a predetermined flow rate.
	The combination of Otsuki and Inoue does not disclose using a different controller for the pump and the flow rate control valve.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that you could replace the combination of Otsuki and Inoue’s single controller that controls a pump and a valve with two controllers independently controlling the pump and the valve for the benefit of easily replacing failed parts.
	With respect to Claim 10, the combination of Otsuki and Inoue disclose an exhaust gas analysis system further comprising: the exhaust gas analysis apparatus according to claim 1; and an analysis part that analyzes the measurement target component collected by the collection part.  Figure 3, final two steps measure the mass of particulate matter collected by the collection part [filter] and calculates the mass of particulate matter contained in exhaust gas.  Para 54 shows that 100 can measure the mass of particulate matter.  This implies an unlabeled analysis part.  
	With respect to Claim 11, Otsuki discloses an exhaust gas analysis method using an exhaust gas analysis apparatus comprising a diluent gas supply path [L2] through which diluent gas flows, a dilution tunnel [10] configured to the diluent gas from the diluent gas supply path and receive sampling exhaust gas partially or wholly split from original exhaust gas [see para 27 for split from original exhaust gas], and a collection part [L3] configured to receive the diluted exhaust gas from the dilution tunnel and to collect collects a measurement target component [particulate matter] in the diluted exhaust gas, the exhaust gas analysis method comprising: introducing a total amount of the diluted exhaust gas from the dilution tunnel to the collection part; and during a test of a vehicle or a part of the vehicle, changing and controlling a split flow ratio upstream [amount of dilution air introduced via V is both upstream the dilution tunnel 10 and changes the split flow ratio by affecting the flow rate of the sampling gas] of the dilution tunnel in accordance with a vehicle driving mode set in compliance with a predetermined regulations, wherein the split flow ratio is a ratio of a split flow rate of the sampling exhaust gas to a total flow rate of the original exhaust gas. 
	Otsuki does not disclose a main flowmeter that measures the total flow rate of the original exhaust gas flowing through the main flow path or that the split flow control mechamism uses the total flow rate of the original exhaust gas to change a split flow ratio.
	Inoue, see fig 1, discloses using a main exhaust flowmeter 3 and feeds the value to arithmetic controller 21 to more accurately control the apparatus and obtain more accurate exhaust analysis results.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Otsuki to have a main flowmeter that measures the total flow rate of the original exhaust gas flowing through the main flow path and for the split flow control mechanism to use the total flow rate of the original exhaust gas to change a split flow ratio for the benefit of more accurate analysis, better regulation compliance and better control over the dilution of the exhaust gas.

	
Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive. 	
	The applicant argues that the rejection is improper because the prior split flow ratio shown in Otsuki must have been constant, and thus can’t be changed.  Since this statement of fact was not supported in the prior art reference, the applicant submitted an affidavit and a machine translation of JP2000-88719.  However, this affidavit and machine translation didn’t support the idea that the split flow ratio of Otsuki must be constant.  Applicant further argued that their supplied machine translation was misleading and attached a new translation in the remarks.  Applicant’s arguments are not evidence.  If a new affidavit is filed, supporting the idea that the split flow ratio in Otsuki must have been constant, along with the new human translation, then examiner would accept this as fact.  A statement in the remarks doesn’t overcome the prima facie case of obviousness provided by the examiner.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855